 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 1 of 15 PageID #: 420




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  GENTEX CORPORATION, a Delaware
  Corporation,

                 Plaintiff,

  v.                                                   Civil Action No. 1:19-cv-00921-MN

  REVISION MILITARY LTD., a Delaware
  Corporation; and REVISION MILITARY,
  INC., a Canadian Company,

                 Defendants.



                                    SCHEDULING ORDER
           WK
       This __ day of ____________,
                      6HSWHPEHU     2019, the Court having conducted an initial Rule 16(b)
                                                                                        b)

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined alter

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;

       IT IS HEREBY ORDERED that:

       1.      Rule 26(a)(1) Initial Disclosures and E-Discovery Default Standard.          Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(1) on or before October 4, 2019. If they have not already

done so, the parties are to review the Court’ s Default Standard for Discovery, Including Discovery

of Electronically Stored Information (“ESI”), which is posted at http://www.ded.uscourts.gov (see

Other Resources, Default Standard for Discovery) and is incorporated herein by reference.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before May 22, 2020.
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 2 of 15 PageID #: 421




       3.      Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court on or before October 4, 2019. Should counsel be unable

to reach an agreement on a proposed form of order, counsel must follow the provisions of

Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the disclosure
               of information in this case, the Court does not intend to preclude
               another court from finding that information may be relevant and
               subject to disclosure in another case. Any person or party subject to
               this order who becomes subject to a motion to disclose another
               party’s information designated “confidential” [the parties should list
               any other level of designation, such as “highly confidential,” which
               may be provided for in the protective order] pursuant to this order
               shall promptly notify that party of the motion so that the party may
               have an opportunity to appear and be heard on whether that
               information should be disclosed.

       4.      Papers Filed Under Seal.         In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

of any sealed document shall be filed electronically within seven (7) days of the filing of the sealed

document.

       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies of

all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:
                                                  2
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 3 of 15 PageID #: 422




               (a)      By October 4, 2019, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

               (b)      By November 1, 2019, Defendant shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s), including

but not limited to non-publicly available operation manuals, product literature, schematics, and

specifications. Defendant shall also produce sales figures for the accused product(s).

               (c)      By December 6, 2019, Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.

               (d)      By January 17, 2020, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               (e)      By July 17, 2020, Plaintiff shall provide final infringement contentions.

               (f)      By August 7, 2020, Defendant shall provide final invalidity contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

               (a)      Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before November 15, 2020. Fact discovery shall be completed by July

10, 2020. Expert discovery shall be completed by November 15, 2020.

               (b)      Document Production.         Document production shall be substantially

complete by May 22, 2020.




                                                 3
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 4 of 15 PageID #: 423




               (c)     Requests for Admission. A maximum of 50 requests for admission are

permitted for each side. This limitation shall not apply to requests for admission pertaining to

document authentication.

               (d)     Interrogatories.

                       i.      A    maximum      of   25    interrogatories,   including   contention

interrogatories, are permitted for each side.

                       ii.     The Court encourages the parties to serve and respond to contention

interrogatories early in the case. In the absence of agreement among the parties, contention

interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

of all interrogatory answers shall be judged by the level of detail each party provides (i.e., the more

detail a party provides, the more detail a party shall receive).

               (e)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 70 hours of taking testimony by deposition upon oral examination. This limitation

does not apply to depositions of the parties’ experts. Further, this limitation does not apply to

depositions of entities or individuals that are not named as parties to this case and are not officers,

directors, employees, or agents of parties to this case (“non-party depositions”). Each side is

limited to a total of 28 hours of non-party depositions.

                       ii.     Location of Depositions.      Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a



                                                  4
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 5 of 15 PageID #: 424




counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proof on

the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

before August 14, 2020. The supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before September 11, 2020. The party who has the

initial burden of proof on the subject matter may reply with a supplemental disclosure of expert

testimony on or before October 9, 2020. No other expert reports will be permitted without either

the consent of all parties or leave of the Court. Along with the submissions of the expert reports,

the parties shall advise of the dates and times of their experts’ availability for deposition.

                       ii.     Expert Declarations. The parties agree they will permit expert

declarations to be filed in connection with motions briefing (including case-dispositive motions).

However, after the deadline for the parties’ reply expert supplemental disclosures set forth in

Paragraph 8(f)(i) above, no party may file any expert declarations that goes beyond the scope of

the reports contemplated in Paragraph 8(f)(i), including that no party may file any declarations

from any experts that did not provide reports contemplated in Paragraph 8(f)(i).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.


                                                  5
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 6 of 15 PageID #: 425




               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.       Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.      Should counsel find, after a reasonable effort pursuant to Local Rule

7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective order,

the parties involved in the discovery matter or protective order dispute shall contact the Court’s

Judicial Administrator to schedule an argument.

                       iii.     On a date to be set by separate order, generally not less than forty-

eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,

not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

conference, any party opposing the application for relief may file a letter, not to exceed three (3)

pages, outlining that party’s reasons for its opposition.

                       iv.      The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                       v.       Should the Court find further briefing necessary upon conclusion of

the conference, the Court will order it. Alternatively, the Court may choose to resolve the dispute

prior to the conference and will, in that event, cancel the conference.




                                                  6
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 7 of 15 PageID #: 426




         9.    Motions to Amend / Motions to Strike.

               (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g), above.

               (b)     Any such motion shall attach the proposed amended pleading as well as a

“blackline” comparison to the prior pleading or attach the document to be stricken.

         10.   Technology Tutorials. Although technology tutorials are not required by the Court,

they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or

before the date that the Joint Claim Construction Brief is filed.

         11.   Claim Construction Issue Identification. On December 13, 2019, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim

Construction Chart to be submitted two weeks prior to service of the opening claim construction

brief.    The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction

of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of the

intrinsic record relied upon shall be submitted with this Joint Claim Construction Chart. In this

joint submission, the parties shall not provide argument.

         12.   Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on January 17, 2020. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on January 31, 2020. The Plaintiff shall serve, but not


                                                  7
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 8 of 15 PageID #: 427




file, its reply brief, not to exceed 20 pages, on February 12, 2020. The Defendant shall serve, but

not file, its sur-reply brief, not to exceed 10 pages, on February 21, 2020. No later than February

28, 2020, the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste

their unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I.     Agreed-Upon Constructions

II.    Disputed Constructions

       [TERM 1]

               1.      Plaintiff’s Opening Position

               2.      Defendant’s Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendant’s Sur-Reply Position

       [TERM 2]

               1.      Plaintiff’s Opening Position

               2.      Defendant’s Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendant’s Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a Joint

Appendix.

       13.    Hearing on Claim Construction. Beginning at $0Rn March, 2020, the

Court will hear argument on claim construction. The parties need not include any general

summaries of the law relating to claim construction in their presentations to the Court. The parties
                                                    8
 Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 9 of 15 PageID #: 428




shall notify the Court, by joint letter submission, no later than the date on which their joint claim

construction brief is filed: (i) whether they request leave to present testimony at the hearing; and

(ii) the amount of time they are requesting be allocated to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

of the claim construction hearing.

       14.     Supplementation. Absent agreement among the parties, and approval of the Court,

no later than July 10, 2020 the parties must finally supplement, inter alia, the identification of all

accused products and all invalidity references.

       15.     Case Dispositive Motions.

               (a)     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before December 11, 2020. Briefing will be
                                                  6HHDWWDFKHGFKDUWIRUDQVZHULQJEULHIDQGUHSO\EULHIGHDGOLQHV
presented pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56 may be

filed more than ten (10) days before the above date without leave of the Court.

               (b)     Concise Statement of Facts Requirement.             Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages, which

details each material fact which the moving party contends is essential for the Court’s resolution

of the summary judgment motion (not the entire case) and as to which the moving party contends

there is no genuine issue to be tried. Each fact shall be set forth in a separate numbered paragraph

and shall be supported by specific citation(s) to the record.




                                                   9
Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 10 of 15 PageID #: 429




               Any party opposing the motion shall include with its opposing papers a response to

the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes the

facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis. To the

extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s) to the

record. Failure to respond to a fact presented in the moving party’s concise statement of facts shall

indicate that fact is not in dispute for purposes of summary judgment. The party opposing the

motion may also include with its opposing papers a separate concise statement, not to exceed four

(4) pages, which sets forth material facts as to which the opposing party contends there is a genuine

issue to be tried. Each fact asserted by the opposing party shall also be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

               The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph basis.

               (c)     No early motions without leave. No case dispositive motion under Rule 56

may be filed more than ten (10) days before the above date without leave of the Court.

               (d)     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each side

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

number of case dispositive motions that are filed. In the event that a party files, in addition to a

case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert’s

testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall




                                                 10
Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 11 of 15 PageID #: 430




be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for

all reply briefs for each side.1

        16.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

        17.    Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each side shall be

limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of three

(3)pages of argument, and the side making the in limine request may add a maximum of one (1)

additional page in reply in support of its request. If more than one party is supporting or opposing

an in limine request, such support or opposition shall be combined in a single three (3) page

submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered by the

Court. No separate briefing shall be submitted on in limine requests, unless otherwise permitted

by the Court.

        18.    Pretrial Conference. On -XQH, 2021, the Court will hold a pretrial conference

in Court with counsel beginning at $0. Unless otherwise ordered by the Court, the parties

should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed final


1
       The parties must work together to ensure that the Court receives no more than a total of
250 pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other
side’s motions) of briefing on all case dispositive motions and Daubert motions that are covered
by this scheduling order and any other scheduling order entered in any related case that is
proceeding on a consolidated or coordinated pretrial schedule.
                                                11
Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 12 of 15 PageID #: 431




pretrial order in compliance with Local Rule 16.3(c) and the Court’s Preferences and Procedures

for Civil Cases not later than seven (7) days before the pretrial conference. Unless otherwise

ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule

16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

       The parties shall provide the Court two (2) double-sided courtesy copies of the joint

proposed final pretrial order and all attachments.

       19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried

to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed voir dire,

(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three

(3) business days before the final pretrial conference. This submission shall be accompanied by a

courtesy copy containing electronic files of these documents, in Microsoft Word format, which

may be submitted by e-mail to mn_civil@ded.uscourts.gov.

       20.     Trial. This matter is scheduled for a 7 day trial beginning at 9:30 a.m. on -XQH,

2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted to the jury

for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be timed, as

counsel will be allocated a total number of hours in which to present their respective cases.

       21.      Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions

each party intends to file.

        22.     Post-Trial Motions. Unless otherwise ordered by the Court, all sides are limited to

a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply
BBBBBBBBBBBBBBBBBBBBBBBBBB
  :KLOHWKH&RXUWLVVHWWLQJDVLGHVHYHQ  GD\VIRUWKLVMXU\WULDOWKHDFWXDOQXPEHURIWULDOGD\V
ZLOOEHGHWHUPLQHGFORVHUWRWULDO
                                                 12
Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 13 of 15 PageID #: 432




briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.


                                                    7KH+R
                                                    7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                         + QRUDEOH0DU\HOOHQ1RUHLND
                                                    8QLWHG6WDWHV'LVWULFW-XGJH
                                                    8
                                                    8Q LW 6WDWHV 'LVWULFW -XGJH
                                                       LWHG




                                               13
Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 14 of 15 PageID #: 433




                                   Chart of Relevant Deadlines

Event                                                                    Deadline

Rule 26(a)(1) Initial Disclosures (including Electronic Discovery
                                                                         October 4, 2019
Default Standard Paragraph 3 Disclosures)

Application to Court for Protective Order                                October 4, 2019

Identification of Asserted Patents,
                                                                         October 4, 2019
Accused Products, Damages Model, and
Production of File Histories

Production of Core Technical Documents, Sales                            November 1, 2019

Initial Infringement Contentions                                         December 6, 2019

Exchange List of Claim Terms for
                                                                         December 13, 2019
Construction

Submission of Joint Claim Construction Chart                             January 3, 2020

Initial Invalidity Contentions                                           January 17, 2020

Opening Claim Construction Brief                                         January 17, 2020

Responsive Claim Construction Brief                                      January 31, 2020

Reply Claim Construction Brief                                           February 12, 2020

Sur-Reply Claim Construction Brief                                       February 21, 2020

Joint Claim Construction Brief Filed with Court; Joint Letter re: live
testimony and amount of time for the Claim Construction Hearing;         February 28, 2020
Technology Tutorials

Claim Construction Hearing                                               March, 2020
                                                                         $0
Substantial Completion of Document Production                            May 22, 2020

Joinder of Other Parties and to
                                                                         0D\, 2020
Amend Pleadings

Deadline for Supplementation of Identification of
                                                                         July 10, 2020
Accused Products and Invalidity References

Close of Fact Discovery                                                  July 10, 2020
Case 1:19-cv-00921-MN Document 18 Filed 09/10/19 Page 15 of 15 PageID #: 434




Final Infringement
                                                                               July 17, 2020
Contentions

Final Invalidity Contentions                                                   August 7, 2020

Opening Expert Reports on Issues for which
                                                                               August 14, 2020
the Party Bears the Burden of Proof

Rebuttal Expert Reports                                                        September 11, 2020

Reply Expert Reports                                                           October 9, 2020

Provide dates and times of experts’ availability for deposition                October 13, 2020

Close of Expert Discovery                                                      November 15, 2020

Opening Briefs for Case Dispositive and Daubert Motions                        December 11, 2020

Responsive Briefs for Case Dispositive and Daubert Motions                     January 15, 2021

Reply Briefs for Case Dispositive and Daubert Motions                          February 12, 2021

                                                                               30 days before
Plaintiff to Serve Draft Pretrial Order
                                                                               pretrial conference

                                                                               14 days before
Defendants to Serve Response to Draft Pretrial Order
                                                                               pretrial conference

Submit Joint Proposed Final Pretrial Order, to include any in limine           7 days before
requests and responses                                                         pretrial conference

                                                                               3 days before
Jury Instructions, Voir Dire, and Special Verdict Forms
                                                                               pretrial conference

Pretrial Conference                                                            -XQH
                                                                               $0
Trial GD\MXU\WULDO                                                       -XQH

Submission of Order to Enter Judgment on Verdict and Post-Trial                7 days after a jury
Status Report                                                                  returns a verdict


 :KLOHWKH&RXUWLVVHWWLQJDVLGHVHYHQ  GD\VIRUWKLVMXU\WULDOWKHDFWXDOQXPEHURIWULDO
GD\VZLOOEHGHWHUPLQHGFORVHUWRWULDO




                                                 15
